DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/09/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1 and 3-5 are pending.
Response to Arguments
Applicant’s arguments filed 05/09/2022 with respect to amended claim 1 and the 112 rejection have been fully considered and are persuasive. Specifically, Examiner agrees removing the limitation “non-working” overcomes the previous new matter rejection. 
With respect to the arguments regarding the limitation “the balloon catheter positioned near a terminal distal end of the rail line and extending distally therefrom” as now required by amended claim 1, Examiner agrees Weiner in view of Makower fails to disclose or suggest the balloon catheter being positioned near a terminal distal end of the rail line and extending distally therefrom, and thus the 103 rejection of claims 1, 3, and 5 by Weiner in view of Makower has been withdrawn. However, upon further consideration new grounds of rejection have been set forth below.
Drawings
The drawings are objected to because Figures 7-9 contain two of reference numeral “404”. Since “402” is used to describe the balloon, the “404” that points to the balloon 402 should be removed from Figures 7-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: typographical errors and inconsistent language with the specification.  
Line 2 of claim 1 should be amended as follows: “the device comprising”
Line 3 of claim 1 should be amended as follows “a stiff rail line” and line 7 should read “wherein the stiffness of the rail line allows” since the specification provides the terminology “stiff” not “rigid”. It is noted that the original claims filed 12/26/2018 did not use the term “rigid” either.
Line 3 of claim 1 should be amended as follows “rail line including a 
Line 10 of claim 1 should be amended as follows “wherein the balloon 
Line 3 of claim 3 should be amended as follows “through the balloon catheter” as disclosed and originally claimed (see claim 3 filed 12/26/2018) especially since a “lumen” is not identified in the original disclosure.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time the application was filed, the applicant failed to disclose that the balloon catheter extends distally from the terminal distal end of the rail line as now require by amended claim 1. Applicant pointed to Figures 7-9 for support during the interview held 04/19/2022. However, upon further consideration of the entire disclosure with respect to the formal amendments filed, Figures 4-5 illustrate in detail how the rail is, or includes, a balloon catheter. Specifically, a balloon 402 surrounds a distal portion of the rail line, but the terminal end of the rail line extends distal of the balloon. Figures 6-9 illustrate the same rail line balloon catheter with the addition of hooks extending from the terminal distal end of the rail line (see annotated Figures below). Nowhere is it disclosed that a balloon catheter or the balloon extends distally from the terminal distal end of the rail line. Therefore, the limitation is considered new matter. 

    PNG
    media_image1.png
    218
    413
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    224
    364
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (US Pub. No. 2005/0107738).
	Regarding claim 1, Slater discloses a rail device (for example, see Figure 2) comprising a rigid rail line (18; applicant does not use the term “rigid” in the specification, but instead uses the term stiff, wherein the rail line balloon catheter is stiffened either by the material selected or by a stiff wire [0009], [0024], [0044], [0054], [0065]; Slater discloses a safety wire extending within 14 to provide it with “stiffness” [0121] and since 14 extends through 18, 18 is also stiffened as disclosed by applicant and thus meets the limitation “rigid” as claimed) including a lumen (through which 14 extends) and balloon catheter (14) having an inflatable balloon (20), the balloon catheter (14) positioned near a terminal distal end of the rail line (18) and extends distally therefrom (for example, see Figure 2), the rail line (18) configured for being positioned within surrounding tissue (for example, see Figure 3), wherein the rigidity (stiffness) of the rail line allows the advancement and retraction of an outer sheath over the rail line and the sheath is configured to guide the displacement of at least one needle adjacent to the rail line (Slater’s rail line is stiffened as disclosed and thus has a rigidity that would allow the advancement and retraction of an outer sheath, that is configured to guide the displacement of a needle adjacent to the line, over it as claimed), and wherein the balloon catheter (14) is configured to selectively anchor the rail line (18) to surrounding tissue by the balloon being inflated outside of the outer sheath (for example, see Figure 3), and unanchor the rail line (18) to surrounding tissue by the balloon being deflated (since it is no longer engaging tissue in the deflated state).
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Slater’s device. Slater’s device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Regarding claim 3, Slater discloses the balloon catheter is configured for executing wedge venography by discharging at least one of a gas and contrast through the lumen of the rail line (18) while the balloon of the balloon catheter is inflated (the balloon catheter is structured as claimed and disclosed thus is capable of executing wedge venography if one were to discharge at least one of a gas and contrast through the lumen of 18 while the balloon of the balloon catheter is inflated as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. as applied to claim 1 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
Slater discloses the claimed invention except for the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated. Hoem also discloses a balloon catheter (120). Hoem teaches the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated (the pressure in the entire balloon is monitored) in order to provide a safety feature to protect from over pressurizing the balloon (for example, see paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Slater’s balloon catheter such that it is configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated as taught by Hoem. Doing so would enable the user to monitor the pressure so as to prevent overinflating the balloon, in turn, preventing inadvertent damage to the lumen or tissue into which the balloon catheter is inflated.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. as applied to claim 1 above, and further in view of Weiner et al. (US Pub. No. 2015/0057681).
Slater discloses the claimed invention except for the rail line including one or more hooks for anchoring the rail line to surrounding tissue. Weiner also discloses a rail line (80) including a balloon catheter having an inflatable balloon (88) for anchoring the rail line to surrounding tissue (for example, see paragraph 43). Weiner teaches the rail line (80) includes one or more hooks (86) for anchoring the rail line to surrounding tissue (for example, see paragraph 43 and Figure 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Slater’s rail line balloon catheter with one or more hooks as taught by Weiner. Doing so would have enhanced engagement between the balloon and the surrounding tissue.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In addition to amending the claims to cure the objections and new matter rejection above, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a stiff rail line including a balloon catheter having an inflatable balloon, an outer sheath configured to guide the displacement of at least one needle adjacent to the rail line, the stiffness of the rail line allowing the advancement and retraction of the outer sheath over the rail line, wherein the rail line includes one or more selectively advanceable and retractable hooks for anchoring the rail line to surrounding tissue.
The combination of these features with the other limitations recited in the claims overcome closest prior art Slater and Weiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 19, 2022